

LOCK-UP AGREEMENT


This Lock-Up Agreement (this “Agreement”), dated as of July 9, 2009, by and
between Suspect Detection Systems Inc., a Delaware corporation (the “Company”),
and NG-The Northern Group LP (the "Investor").


NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which consideration are hereby acknowledged, the Investor agrees as follows:


1.           Background.    As a condition to the exchange by the Investor of
all its shares of ordinary stock in Suspect Detection Systems, Ltd. for
3,199,891 shares of common stock of the Company (the “Shares”), the Investor
hereby agrees that the shares of the Common Stock of the Company (“Common
Stock”) received by the Investor shall be subject to the terms and conditions of
this Agreement.


2.           Share Restriction.


a.           Investor hereby agrees that during the period commencing on the
date hereof and continuing until the one (1) year anniversary of the date hereof
(the “Restriction Period”), Investor will not, directly or indirectly, offer,
sell, assign, gift, transfer, grant a participation in, pledge, or otherwise
dispose or encumber or agree to dispose or encumber in any manner any share of
Common Stock.  Any attempt by Investor to transfer or encumber any of its Common
Stock in violation of the terms of this Agreement shall be void and
ineffective.  Investor further agrees that the Company is authorized to and the
Company agrees to place "stop orders" on its books to prevent any transfer of
shares of Common Stock or other securities of the Company held by Investor in
violation of this Agreement.


b.           Any subsequent issuance to and/or acquisition of shares or the
right to acquire shares by Investor during the Restriction Period will be
subject to the provisions of this Agreement.


c.           Notwithstanding the foregoing restrictions on transfer, the
Investor may, at any time and from time to time during the Restriction Period,
transfer the Common Stock (i) as bona fide gifts or transfers by will or
intestacy, (ii) to any trust for the direct or indirect benefit of the
undersigned or the immediate family of the Investor, provided that any such
transfer shall not involve a disposition for value, (iii) to a partnership which
is the general partner of a partnership of which the Investor is a general
partner, provided, that, in the case of any gift or transfer described in
clauses (i), (ii) or (iii), each donee or transferee agrees in writing to be
bound by the terms and conditions contained herein in the same manner as such
terms and conditions apply to the undersigned. For purposes hereof, "immediate
family" means any relationship by blood, marriage or adoption, not more remote
than first cousin. As a condition to any transferee receiving the Common Stock
pursuant to this section, such transferee shall execute this Agreement so that
the transferee is expressly bound by the terms and conditions hereof.


3.           Miscellaneous.


a.           At any time, and from time to time, after the signing of this
Agreement Investor will execute such additional instruments and take such action
as may be reasonably requested by the Company to carry out the intent and
purposes of this Agreement.


b.           This Agreement shall be governed, construed and enforced in
accordance with the laws of the State of New York without regard to conflicts of
laws principles that would result in the application of the substantive laws of
another jurisdiction, except to the extent that the securities laws of the state
in which Investor resides and federal securities laws may apply.  Any proceeding
brought to enforce this Agreement may be brought exclusively in courts sitting
in New York County, New York.


 
1

--------------------------------------------------------------------------------

 
 
c.           This Agreement contains the entire agreement of the Investor with
respect to the subject matter hereof.


d.           This Agreement shall be binding upon Investor, its legal
representatives, heirs, successors and assigns.


e.           This Agreement may be signed and delivered by facsimile and such
facsimile signed and delivered shall be enforceable.


f.           The Company and Investor agree not to take any action or allow any
act to be taken which would be inconsistent with this Agreement nor to amend or
terminate this Agreement.


g.           The current officers and directors of the Company are third party
beneficiaries of this Agreement, with right of enforcement.




IN WITNESS WHEREOF, and intending to be legally bound hereby, Investor has
executed this Agreement as of the day and year first above written.






SUSPECT DETECTION SYSTEMS INC.


By: /s/ Asher Zwebner
Name: Asher Zwebner
Title: CFO and Interim CEO




NG – The Northern Group LP




By: /s/ Amiram Levin
Name: Amiram Levin
Title: Chief Executive Officer


 
 
2

--------------------------------------------------------------------------------

 